Citation Nr: 0303004	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-17 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from March 6, 1968, to 
March 5, 1970, and from March 25, 1970, to March 31, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran perfected his appeal in this case in November 
2002.  At that time he requested that he be afforded a 
hearing before a member of the Board at the RO.  He 
specifically mentioned appearance by way of a video hearing.  
The veteran's request for a hearing was acknowledged in 
November 2002; however, no hearing was scheduled.  The case 
was then certified on appeal to the Board in January 2003.

In light of the foregoing the case must be remanded to the RO 
to afford the veteran the opportunity to be scheduled for a 
hearing before a member of the Board prior to any further 
action by the Board.

The veteran should be scheduled for a 
hearing before a member of the Board.  In 
light of the veteran's comment with 
respect to a "video hearing," this may 
be done by way of video conference or 
during a regularly scheduled travel 
Board, whichever is most expeditious.  
(If the veteran now has a preference for 
the type of hearing, he should contact 
the RO immediately.)

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

